ORDER ON MOTION TO VOLUNTARILY WITHDRAW APPEAL
On November 20, 2012 appellants Herminia Morales and Michelle Suranofsky filed a motion for an order permitting them to withdraw the above-captioned appeal with prejudice as to their individual claims and without prejudice as to the potential claims of any absent putative class members. They also ask that each side should bear its own costs and fees in connection with the appeal. The motion, which is unopposed, is granted with each side to bear their own costs and fees.
WITHDRAWN.